DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 42-54, 57-63 are allowed.

The following is an examiner’s statement of reasons for allowance: A large number of references were found that taught data including both an identification field and a count field  of the number of bytes such as Picket PN 4,949,299 that has a packet including an address field (that  identifies the sensor's memory address and address offset) and a length field (that "specifies the number of bytes") but none that had the "count value of a discrete number of bytes" that is "corresponding to the sensor ID and offset based on the offset parameter".

None of the cited references cited in the IDS’s teach the combination of "a digital value corresponding to the sensor ID and offset based on the offset parameter" and "the digital value comprises a count value of a discrete number of bytes" the closest reference cited in the IDS was Chen et al PN2017/016923 that taught Para [0030]"An identification byte or bytes follow the start byte to identify the sensor and optionally the number of data bytes associated with that sensor. After the identification byte, the data bytes contain the actual data from the sensor followed by the end byte."  Teaching an identification and an indication of the number of bytes. The "count value of a discrete number of bytes" does not correspond “to the sensor ID and offset based on the offset parameter"

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Paul R. MYERS/Primary Examiner, Art Unit 2187